Exhibit 10.1

 

FORM OF WASHINGTON PRIME GROUP, L.P.
2014 STOCK INCENTIVE PLAN

 

SECTION 1.                         Purpose; Definitions

 

The purpose of this Plan is to provide for Eligible Individuals of the
Partnership and certain of its Affiliates an equity-based incentive to maintain
and enhance the performance and profitability of the Partnership and the
Company.

 

For purposes of this Plan, the following terms are defined as set forth below:

 

(a)                                 “Affiliate” means any entity which, at the
time of reference, directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Partnership;
provided, however, that the Company and Affiliates of the Company shall be
considered Affiliates of the Partnership.

 

(b)                                 “Applicable Exchange” means the New York
Stock Exchange or such other securities exchange as may at the applicable time
be the principal market for the Common Stock.

 

(c)                                  “Award” means a Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, LTIP Unit,
Performance Unit or Other Stock-Based Award granted pursuant to the terms of
this Plan.

 

(d)                                 “Award Agreement” means a written or
electronic document or agreement setting forth the terms and conditions of a
specific Award.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Cause” means, unless otherwise provided
in an Award Agreement, (1) “Cause” as defined in any Individual Agreement to
which the Participant is a party as of the Grant Date, or (2) if there is no
such Individual Agreement or if it does not define Cause:  (A) conviction of, or
plea of guilty or nolo contendere by, the Participant for committing a felony
under federal law or the law of the state in which such action occurred,
(B) willful and deliberate failure on the part of the Participant to perform his
or her employment duties in any material respect, (C) dishonesty in the course
of fulfilling the Participant’s employment duties, (D) a material violation of
the Company’s ethics and compliance program or (E) prior to a Change in Control,
such other events as shall be determined by the Committee.  Notwithstanding the
general rule of Section 2(c), following a Change in Control, any determination
by the Committee as to whether “Cause” exists shall be subject to de novo
review.

 

(g)                                  “Change in Control” has the meaning set
forth in Section 11(e).

 

--------------------------------------------------------------------------------


 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any successor thereto, the Treasury
Regulations thereunder and other relevant interpretive guidance issued by the
Internal Revenue Service or the Treasury Department.  Reference to any specific
section of the Code shall be deemed to include such regulations and guidance, as
well as any successor provision of the Code.

 

(i)                                     “Commission” means the Securities and
Exchange Commission or any successor agency.

 

(j)                                    “Committee” means the Committee referred
to in Section 2.

 

(k)                                 “Common Stock” means common stock, par value
$0.0001 per share, of the Company as constituted on the Effective Date, all
rights which may hereafter trade with such shares of common stock, and any other
shares into which such common stock shall thereafter be changed by reason of a
recapitalization, merger, consolidation, split-up, combination, exchange of
shares or the like.

 

(l)                                     “Company” means Washington Prime Group
Inc., an Indiana corporation, or its successor.

 

(m)                             “Corporate Transaction” has the meaning set
forth in Section 3(e).

 

(n)                                 “Disability” means, unless otherwise
provided in an Award Agreement, (1) “Disability” as defined in any Individual
Agreement to which the Participant is a party, or (2) if there is no such
Individual Agreement or it does not define “Disability,” permanent and total
disability as determined under the Company’s Long-Term Disability Plan
applicable to the Participant.

 

(o)                                 “Disaffiliation” means a Subsidiary’s or
Affiliate’s ceasing to be a Subsidiary or Affiliate for any reason (including,
without limitation, as a result of a public offering, or a spinoff or sale by
the Company, of the stock of the Subsidiary or Affiliate) or a sale of a
division of the Company and its Affiliates.

 

(p)                                 “Effective Date” has the meaning set forth
in Section 13(a).

 

(q)                                 “Eligible Individuals” means directors,
officers, employees and consultants of the Partnership or an Affiliate, and
prospective directors, officers, employees and consultants or the Partnership or
an Affiliate who have accepted offers of employment or consultancy from the
Partnership or an Affiliate.

 

(r)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and any successor thereto.

 

(s)                                   “Fair Market Value” of a Share or a Unit
means, except as otherwise determined by the Committee, the closing price of a
Share on the Applicable Exchange on the date of

 

2

--------------------------------------------------------------------------------


 

measurement or, if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded on
the Applicable Exchange, as reported by such source as the Committee may
select.  If there is no regular public trading market for such Common Stock, the
Fair Market Value of the Common Stock shall be determined by the Committee in
good faith and, to the extent applicable, such determination shall be made in a
manner that satisfies Section 409A and, if applicable, Section 422(c)(1) of the
Code.

 

(t)                                    “Free-Standing SAR” has the meaning set
forth in Section 5(b).

 

(u)                                 “Full-Value Award” means any Award other
than a Stock Option or Stock Appreciation Right.

 

(v)                                 “General Partner” means Washington Prime
Group Inc. (or any successor thereto), the general partner of the Partnership.

 

(w)                               “Grant Date” means the date which the
Committee designates for granting of an Award, which shall be no earlier than
the date on which the Committee adopts a resolution memorializing such grant.

 

(x)                                 “Incentive Stock Option” means any Stock
Option designated in the applicable Award Agreement as an “incentive stock
option” within the meaning of Section 422 of the Code, and that in fact so
qualifies.

 

(y)                                 “Incumbent Board” has the meaning set forth
in Section 11(e)(ii).

 

(z)                                  “Individual Agreement” means an employment,
consulting or similar agreement between a Participant and the Partnership or an
Affiliate, and, after a Change in Control, a change in control or salary
continuation agreement between a Participant and the Partnership or an
Affiliate.  If a Participant is party to both an employment agreement and a
change in control or salary continuation agreement, the employment agreement
shall be the relevant “Individual Agreement” prior to a Change in Control, and,
the change in control or salary continuation agreement shall be the relevant
“Individual Agreement” after a Change in Control.

 

(aa)                          “LTIP Units” mean long-term incentive plan
interests in the Partnership created under the Partnership Agreement and granted
under Section 8(a) which, under certain conditions, are convertible into Units.

 

(bb)                          “Nonqualified Stock Option” means any Stock Option
that is not an Incentive Stock Option.

 

(cc)                            “Other Stock-Based Award” means Awards of Common
Stock and other Awards that are valued in whole or in part by reference to, or
are otherwise based upon, Common Stock,

 

3

--------------------------------------------------------------------------------


 

including (without limitation) unrestricted stock, dividend equivalents, and
convertible debentures.

 

(dd)                          “Participant” means an Eligible Individual to whom
an Award is or has been granted.

 

(ee)                            “Partnership” means Washington Prime Group,
L.P., an Indiana partnership, or its successor.

 

(ff)                              “Partnership Agreement” means the Limited
Partnership Agreement of the Partnership, as in effect on the Effective Date and
as amended or restated from time to time thereafter, including any certificates
of designation establishing the powers, preferences, economic rights and
conditions to vesting of a series of LTIP Units.

 

(gg)                            “Performance Goals” means the performance goals
established by the Committee in connection with the grant of an Award.  In the
case of Qualified Performance-Based Awards that are intended to qualify under
Section 162(m)(4)(C) of the Code, (i) such goals shall be based on the
attainment of specified levels of one or more of the following measures: 
(A) earnings per share; (B) return on equity; (C) return on assets; (D) market
value per share; (E) funds from operations; (F) return to stockholders
(including dividends); (G) revenues; (H) cash flow; (I) cost reduction goals;
(J) implementation or completion of critical activities, including achieving
goals set for development, leasing and marketing activities; (K) return on
capital deployed; (L) debt, credit or other leverage measures or ratios;
(M) improvement in cash flow; and (N) net operating income, in each case with
respect to the Partnership, an Affiliate or any one or more Subsidiaries,
divisions, business units or business segments thereof, either in absolute terms
or relative to the performance of one or more other companies (including an
index covering multiple companies) and (ii) such Performance Goals shall be set
by the Committee within the time period prescribed by Section 162(m) of the
Code.

 

(hh)                          “Performance Period” means that period established
by the Committee at the time any Performance Unit is granted or at any time
thereafter during which any Performance Goals specified by the Committee with
respect to such Award are to be measured.

 

(ii)                                  “Performance Unit” means any Award granted
under Section 9 of a unit valued by reference to a designated amount of cash or
property other than Shares, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including, without
limitation, cash, Shares, or any combination thereof, upon achievement of such
Performance Goals during the Performance Period as the Committee shall establish
at the time of such grant or thereafter.

 

(jj)                                “Plan” means the Washington Prime Group,
L.P. 2014 Stock Incentive Plan, as set forth herein and as hereinafter amended
from time to time.

 

(kk)                          “Qualified Performance-Based Award” means an Award
intended to qualify for the Section 162(m) Exemption, as provided in Section 12.

 

4

--------------------------------------------------------------------------------


 

(ll)                                  “Replaced Award” has the meaning set forth
in Section 11(b).

 

(mm)                  “Replacement Award” has the meaning set forth in
Section 11(b).

 

(nn)                          “Restricted Stock” means an Award granted under
Section 6.

 

(oo)                          “Restricted Stock Unit” has the meaning set forth
in Section 7(a).

 

(pp)                          “Restriction Period” has the meaning set forth in
Section 6(c)(ii).

 

(qq)                          “Retirement” means, except as otherwise provided
by the Committee, (i) retirement from active employment with the Company or any
Affiliate pursuant to the early or normal retirement provisions of the
applicable retirement plan of such employer or (ii) pursuant to the retirement
scheme applicable under local law or the local policies and procedures of the
Company or any Affiliate.

 

(rr)                                “Section 16(b)” has the meaning set forth in
Section 12(d).

 

(ss)                              “Section 162(m) Exemption” means the exemption
from the limitation on deductibility imposed by Section 162(m) of the Code that
is set forth in Section 162(m)(4)(C) of the Code.

 

(tt)                                “Share” means a share of Common Stock.

 

(uu)                          “Stock Appreciation Right” means an Award granted
under Section 5(b) or 5(c).

 

(vv)                          “Stock Option” means an Award granted under
Section 5(a).

 

(ww)                      “Subsidiary” means any corporation, partnership, joint
venture, limited liability company or other entity during any period in which at
least a 50% voting or profits interest is owned, directly or indirectly, by the
Partnership or an Affiliate or any successor thereto.

 

(xx)                          “Tandem SAR” has the meaning set forth in
Section 5(b).

 

(yy)                          “Term” means the maximum period during which a
Stock Option or Stock Appreciation Right may remain outstanding, subject to
earlier termination upon Termination of Employment or otherwise, as specified in
the applicable Award Agreement or other document approved by the Committee.

 

(zz)                            “Termination of Employment” means the
termination of the applicable Participant’s employment with, or performance of
services for, the Partnership and all Subsidiaries and Affiliates.  Unless
otherwise determined by the Committee, (i) if a Participant’s employment with
the Partnership and all Subsidiaries and Affiliates terminates but such
Participant continues to provide services to the Partnership or a Subsidiary or
Affiliate in a non-employee capacity, such change in status shall not be deemed
a Termination of Employment and (ii) a Participant employed by, or performing
services for, a Subsidiary or an Affiliate or a

 

5

--------------------------------------------------------------------------------


 

division of the Partnership shall also be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for, the Partnership or another Subsidiary or Affiliate. 
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Partnership and Subsidiaries and Affiliates
shall not be considered Terminations of Employment.  Notwithstanding the
foregoing provisions of this definition, with respect to any Award that
constitutes “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, a Participant shall not be considered to have
experienced a “Termination of Employment” unless the Participant has experienced
a “separation from service” within the meaning of Section 409A of the Code (a
“Separation from Service”).

 

(aaa)                   “Units” means units of limited partnership interests of
the Partnership, as defined in the Partnership Agreement, which are exchangeable
for shares of Common Stock on a one-for-one basis or an equivalent amount of
cash, as selected by the General Partner of the Partnership.

 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

SECTION 2.                         Administration

 

(a)                                 Committee.  The Partnership, acting through
the Company as its General Partner, hereby appoints the Compensation Committee
of the Board of Directors as administrator of the Plan, which committee shall be
composed of not less than two directors, and shall be appointed by and serve at
the pleasure of the Board.

 

Subject to the terms and conditions of this Plan, the Committee shall have
absolute authority:

 

(i)                                     To select the Eligible Individuals to
whom Awards may from time to time be granted;

 

(ii)                                  To determine whether and to what extent
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, LTIP Units, Performance Units, Other
Stock-Based Awards or any combination thereof are to be granted hereunder;

 

(iii)                               To determine the number of Shares or LTIP
Units to be covered by each Award granted hereunder;

 

(iv)                              To approve the form of any Award Agreement and
determine the terms and conditions of any Award granted hereunder, including,
but not limited to, the exercise price (subject to Section 5(a)), any vesting
condition, restriction or limitation

 

6

--------------------------------------------------------------------------------


 

(which may be related to the performance of the Participant, the Company or any
Subsidiary or Affiliate) and any vesting acceleration or forfeiture waiver
regarding any Award and the shares of Common Stock relating thereto, based on
such factors as the Committee shall determine;

 

(v)                                 To modify, amend or adjust the terms and
conditions of any Award (subject to Sections 5(a) and 5(b)), at any time or from
time to time, including, but not limited to, Performance Goals; provided,
however, that the Committee may not adjust upwards the amount payable with
respect to any Qualified Performance-Based Award;

 

(vi)                              To determine to what extent and under what
circumstances Common Stock and other amounts payable with respect to an Award
shall be deferred;

 

(vii)                           To determine under what circumstances an Award
may be settled in cash, Shares, other property or a combination of the
foregoing;

 

(viii)                        To determine whether, to what extent and under
what circumstances cash, Shares and other property and other amounts payable
with respect to an Award under this Plan shall be deferred either automatically
or at the election of the Participant;

 

(ix)                              To adopt, alter and repeal such administrative
rules, guidelines and practices governing this Plan as it shall from time to
time deem advisable;

 

(x)                                 To establish any “blackout” period that the
Committee in its sole discretion deems necessary or advisable;

 

(xi)                              To interpret the terms and provisions of this
Plan and any Award issued under this Plan (and any Award Agreement relating
thereto);

 

(xii)                           To decide all other matters that must be
determined in connection with an Award; and

 

(xiii)                        To otherwise administer this Plan.

 

(b)                                 Procedures.

 

(i)                                     The Committee may act only by a majority
of its members then in office, except that the Committee may, except to the
extent prohibited by applicable law or the listing standards of the Applicable
Exchange and subject to Section 12, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Subject to Section 12(c), any authority
granted to the Committee may be exercised by the full Board.  To the extent that
any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

 

(c)                                  Discretion of Committee.  Subject to
Section 1(g), any determination made by the Committee or pursuant to delegated
authority under the provisions of this Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of this Plan,
at any time thereafter.  All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of this Plan shall be
final, binding and conclusive on all persons, including the Company,
Participants and Eligible Individuals.

 

(d)                                 Cancellation or Suspension.  Subject to
Section 5(d), the Committee shall have full power and authority to determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended.

 

(e)                                  Award Agreements.  The terms and conditions
of each Award, as determined by the Committee, shall be set forth in a written
(or electronic) Award Agreement, which shall be delivered to the Participant
receiving such Award upon, or as promptly as is reasonably practicable
following, the grant of such Award.  The effectiveness of an Award shall be
subject to the Award Agreement being signed by the Company and the Participant
receiving the Award unless otherwise provided in the Award Agreement.  Award
Agreements may be amended only in accordance with Section 13(d) hereof.

 

SECTION 3.                         Common Stock Subject to Plan

 

(a)                                 Plan Maximums.  The maximum number of Shares
that may be granted pursuant to Awards under this Plan shall be 10,000,000.  The
maximum number of Shares that may be granted pursuant to Stock Options intended
to be Incentive Stock Options shall be 3,000,000 Shares.  Shares subject to an
Award under this Plan may be authorized and unissued Shares.

 

(b)                                 Individual Limits.  No Participant may be
granted Awards (other than Stock Options and Stock Appreciation Rights) in any
calendar year covering in excess of 500,000 Shares, less the number of Shares
covered by Stock Options and Stock Appreciation Rights granted to such
Participant in such calendar year.  No Participant may be granted Stock Options
and Stock Appreciation Rights in any calendar year covering in excess of 500,000
Shares, less the number of Shares covered by Awards other than Stock Options and
Stock Appreciation Rights granted to such Participant in such calendar year.

 

(c)                                  Rules for Calculating Shares Delivered.  To
the extent that any Award is forfeited, terminates, expires or lapses instead of
being exercised, or any Award is settled for cash, the Shares subject to such
Awards not delivered as a result thereof shall again be available for Awards
under this Plan.  If the exercise price of any Stock Option or Stock
Appreciation Right and/or the tax withholding obligations relating to any Award
are satisfied by delivering Shares (either actually or through a signed document
affirming the Participant’s ownership and

 

8

--------------------------------------------------------------------------------


 

delivery of such Shares) or withholding Shares relating to such Award, the net
number of Shares subject to the Award after payment of the exercise price and/or
tax withholding obligations shall be deemed to have been granted for purposes of
the first sentence of Section 3(a).

 

(d)                                 LTIP Units.  Each Unit into which an Award
of LTIP Units may become convertible shall be treated as one share of Common
Stock for purposes of this Section 3.

 

(e)                                  Adjustment Provisions.

 

(i)                                     In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of the Company’s direct or indirect ownership of a
Subsidiary or Affiliate (including by reason of a Disaffiliation), or similar
event affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under this Plan, (ii) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (iii) the number and kind of Shares or
other securities subject to outstanding Awards; and (iv) the exercise price of
outstanding Awards.

 

(ii)                                  In the event of a stock dividend, stock
split, reverse stock split, reorganization, share combination, or
recapitalization or similar event affecting the capital structure of the Company
or the Partnership, or a Disaffiliation, separation or spinoff, in each case
without consideration, or other extraordinary dividend of cash or other property
to the Company’s shareholders or the Partnership’s unitholders, the Committee or
the Board shall make such substitutions or adjustments as it deems appropriate
and equitable to (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under this Plan, (B) the various maximum
limitations set forth in Sections 3(a) and 3(b) upon certain types of Awards and
upon the grants to individuals of certain types of Awards, (C) the number and
kind of Shares or other securities subject to outstanding Awards; (D) the
exercise price of outstanding Awards; and (E) such other terms and conditions of
Awards as may be determined by the Committee or the Board.

 

(iii)                               In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which shareholders of Common
Stock receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of a Stock Option or Stock Appreciation Right shall for this purpose be
deemed to equal the excess, if any, of the value of the consideration being paid
for each Share pursuant to such Corporate Transaction over the exercise price of
such Stock Option or Stock

 

9

--------------------------------------------------------------------------------


 

Appreciation Right shall conclusively be deemed valid); (2) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (3) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected Subsidiary, Affiliate, or division or by the entity
that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities).  The Committee may adjust the Performance Goals
applicable to any Awards to reflect any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other the Company’s filings with the Commission,
provided that in the case of Performance Goals applicable to any Qualified
Performance-Based Awards, such adjustment does cause any such Award to cease
being a Qualified Performance-Based Award.

 

(iv)                              Any adjustments made pursuant to this
Section 3(e) to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; and (ii) any adjustments made pursuant
to this Section 3(e) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustments, either (A) the Awards continue not to be subject to
Section 409A of the Code or (B) there does not result in the imposition of any
penalty taxes under Section 409A of the Code in respect of such Awards.

 

(v)                                 Any adjustment under this Section 3(e) need
not be the same for all Participants.

 

SECTION 4.                         Eligibility

 

Awards may be granted under this Plan to Eligible Individuals; provided,
however, that Incentive Stock Options may be granted only to employees of the
Company and a parent corporation or subsidiary corporation of the Company
(within the meaning of Section 424(e) and (f) of the Code, respectively).

 

SECTION 5.                         Stock Options and Stock Appreciation Rights

 

(a)                                 Types of Stock Options.  Stock Options may
be granted alone or in addition to other Awards granted under this Plan and may
be of two types:  Incentive Stock Options and Nonqualified Stock Options.  The
Award Agreement for a Stock Option shall indicate whether the Stock Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Types and Nature of Stock Appreciation
Rights.  Stock Appreciation Rights may be “Tandem SARs,” which are granted in
conjunction with a Stock Option, or “Free-Standing SARs,” which are not granted
in conjunction with a Stock Option.  Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive an amount in cash, Shares,
or both, in value equal to the product of (i) the excess of the Fair Market
Value of one Share over the exercise price of the applicable Stock Appreciation
Right, multiplied by (ii) the number of Shares in respect of which the Stock
Appreciation Right has been exercised.  The applicable Award Agreement shall
specify whether such payment is to be made in cash or Common Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.

 

(c)                                  Tandem SARs.  A Tandem SAR may be granted
at the Grant Date of the related Stock Option.  A Tandem SAR shall be
exercisable only at such time or times and to the extent that the related Stock
Option is exercisable in accordance with the provisions of this Section 5, and
shall have the same exercise price as the related Stock Option.  A Tandem SAR
shall terminate or be forfeited upon the exercise or forfeiture of the related
Stock Option, and the related Stock Option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR.

 

(d)                                 Exercise Price.  The exercise price per
Share subject to a Stock Option or Free-Standing SAR shall be determined by the
Committee and set forth in the applicable Award Agreement, and shall not be less
than the Fair Market Value of a share of the Common Stock on the applicable
Grant Date.  In no event may any Stock Option or Stock Appreciation Right
granted under this Plan be amended, other than pursuant to Section 3(e), to
decrease the exercise price thereof, be cancelled in exchange for cash or other
Awards or in conjunction with the grant of any new Stock Option or Free-Standing
SAR with a lower exercise price, or otherwise be subject to any action that
would be treated, under the Applicable Exchange listing standards or for
accounting purposes, as a “repricing” of such Stock Option or Free-Standing SAR,
unless such amendment, cancellation, or action is approved by the Company’s
shareholders.

 

(e)                                  Term.  The Term of each Stock Option and
each Free-Standing SAR shall be fixed by the Committee, but no Stock Option or
Free-Standing SAR shall be exercisable more than 10 years after its Grant Date.

 

(f)                                   Exercisability.  Except as otherwise
provided herein, Stock Options and Free-Standing SARs shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee.

 

(g)                                  Method of Exercise.  Subject to the
provisions of this Section 5, Stock Options and Free-Standing SARs may be
exercised, in whole or in part, at any time during the Term thereof by giving
written notice of exercise to the Company specifying the number of shares of
Common Stock subject to the Stock Option to be purchased, or subject to the
Free-Standing SAR as to which exercised.

 

11

--------------------------------------------------------------------------------


 

In the case of the exercise of a Stock Option, such notice shall be accompanied
by payment in full of the aggregate purchase price (which shall equal the
product of such number of Shares subject to such Stock Options multiplied by the
applicable exercise price) by certified or bank check, wire transfer, or such
other instrument or method as the Company may accept. If provided for in the
applicable Award Agreement as approved by the Committee, payment in full or in
part may also be made as follows:

 

(i)                                     In the form of unrestricted Common Stock
(by delivery of such shares or by attestation) already owned by the Participant
of the same class as the Common Stock subject to the Stock Option (based on the
Fair Market Value of the Common Stock on the date the Stock Option is
exercised); provided, however, that, in the case of an Incentive Stock Option,
the Participant shall only have the right to make a payment in the form of
already owned shares of Common Stock of the same class as the Common Stock
subject to the Stock Option if such right is set forth in the applicable Award
Agreement.

 

(ii)                                  To the extent permitted by applicable law,
by delivering a properly executed exercise notice to the Company, together with
a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of stock necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding
taxes.  To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms.

 

(iii)                               By instructing the Company to withhold a
number of such shares having a Fair Market Value (based on the Fair Market Value
of the Common Stock on the date the applicable Stock Option is exercised) equal
to the product of (A) the exercise price per Share multiplied by (B) the number
of shares of Common Stock in respect of which the Stock Option shall have been
exercised.

 

(h)                                 Delivery; Rights of Shareholders.  A
Participant shall not be entitled to delivery of Shares pursuant to the exercise
of a Stock Option or Stock Appreciation Right until the exercise price therefor
has been fully paid and applicable taxes have been withheld.  Except as
otherwise provided in Section 5(l), a Participant shall have all of the rights
of a shareholder of the Company holding the class or series of Common Stock that
is subject to such Stock Option or Stock Appreciation Right (including, if
applicable, the right to vote the applicable Shares), when the Participant
(i) has given written notice of exercise, (ii) if requested, has given the
representation described in Section 15(a) and (iii) in the case of a Stock
Option, has paid in full for such Shares.

 

(i)                                     Nontransferability of Stock Options and
Stock Appreciation Rights.  No Stock Option or Free-Standing SAR shall be
transferable by a Participant other than, for no value or consideration, (i) by
will or by the laws of descent and distribution; or (ii) in the case of a
Nonqualified Stock Option or Free-Standing SAR, as otherwise expressly permitted
by the Committee including, if so permitted, pursuant to a transfer to such
Participant’s family members, whether directly or indirectly or by means of a
trust or partnership or otherwise (for

 

12

--------------------------------------------------------------------------------


 

purposes of this Plan, unless otherwise determined by the Committee, “family
member” shall have the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto).  A Tandem SAR shall be transferable only with the related
Stock Option as permitted by the preceding sentence.  Any Stock Option or Stock
Appreciation Right shall be exercisable, subject to the terms of this Plan, only
by the Participant, the guardian or legal representative of the Participant, or
any person to whom such stock option is transferred pursuant to this
Section 5(i), it being understood that the term “holder” and “Participant”
include such guardian, legal representative and other transferee; provided,
however, that the term “Termination of Employment” shall continue to refer to
the Termination of Employment of the original Participant.

 

(j)                                    Termination of Employment.  The effect of
a Participant’s Termination of Employment on any Stock Option or Stock
Appreciation Right then held by the Participant shall be set forth in the
applicable Award Agreement or any other document approved by the Committee and
applicable to such Stock Option or Stock Appreciation Right.  In no event shall
a Stock Option or Stock Appreciation Right be exercisable after the expiration
of its Term.

 

(k)                                 Additional Rules for Incentive Stock
Options.  Notwithstanding any other provision of this Plan to the contrary, no
Stock Option which is intended to qualify as an Incentive Stock Option may be
granted to any Eligible Employee who at the time of such grant owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, unless at the time such Stock Option
is granted the exercise price is at least 110% of the Fair Market Value of a
Share and such Stock Option by its terms is not exercisable after the expiration
of five years from the date such Stock Option is granted.  In addition, the
aggregate Fair Market Value of the Common Stock (determined at the time a Stock
Option for the Common Stock is granted) for which Incentive Stock Options are
exercisable for the first time by an optionee during any calendar year, under
all of the incentive stock option plans of the Company and of any Subsidiary,
may not exceed $100,000.  To the extent a Stock Option that by its terms was
intended to be an Incentive Stock Option exceeds this $100,000 limit, the
portion of the Stock Option in excess of such limit shall be treated as a
Nonqualified Stock Option.

 

(l)                                     Dividends and Dividend Equivalents. 
Dividends (whether paid in cash or Shares) and dividend equivalents shall not be
paid or accrued on Stock Options or Stock Appreciation Rights unless provided by
the Committee; provided that Stock Options and Stock Appreciation Rights may be
adjusted under certain circumstances in accordance with the terms of
Section 3(e).

 

SECTION 6.                         Restricted Stock

 

(a)                                 Administration.  Shares of Restricted Stock
are actual Shares issued to a Participant and may be awarded either alone or in
addition to other Awards granted under this Plan.  The Committee shall determine
the Eligible Individuals to whom and the time or times at which grants of
Restricted Stock will be awarded, the number of shares to be awarded to any
Eligible Individual, the conditions for vesting, the time or times within which
such shares of

 

13

--------------------------------------------------------------------------------


 

Restricted Stock may be subject to forfeiture and any other terms and conditions
of the Restricted Stock, in addition to those contained in Section 6(c).

 

(b)                                 Book-Entry Registration or Certificated
Shares.  Shares of Restricted Stock shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates.  If any certificate is issued in respect of
shares of Restricted Stock, such certificates shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Washington Prime Group, L.P. 2014 Omnibus Incentive Plan and an Award
Agreement.  Copies of such Plan and Agreement are on file at the offices of
Washington Prime Group Inc., 7315 Wisconsin Avenue, 5th Floor, Bethesda,
Maryland 20814.

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

(c)                                  Terms and Conditions.  Shares of Restricted
Stock shall be subject to the following terms and conditions and such other
terms and conditions as are set forth in this Plan and the applicable Award
Agreement or other document approved by the Committee (including the vesting or
forfeiture provisions applicable upon a Termination of Employment):

 

(i)                                     The Committee shall, prior to or at the
time of grant, condition (A) the vesting of an Award of Restricted Stock upon
the continued service of the applicable Participant, or (B) the grant or vesting
of an Award of Restricted Stock upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant.  If the Committee conditions the grant or vesting of an Award of
Restricted Stock upon the attainment of Performance Goals or the attainment of
Performance Goals and the continued service of the applicable Participant, the
Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award.  The conditions for
grant or vesting and the other provisions of Restricted Stock Awards (including
without limitation any applicable Performance Goals) need not be the same with
respect to each recipient.

 

(ii)                                  Subject to the provisions of this Plan and
the applicable Award Agreement, during the period, if any, set by the Committee,
commencing with the Grant Date of the Award and during which the vesting
restrictions apply (the “Restriction Period”), the Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Rights of a Shareholder.  Except as provided
in this Section 6 and the applicable Award Agreement, the applicable Participant
shall have, with respect to the Shares of Restricted Stock, all of the rights of
a shareholder of the Company holding the class or series of Common Stock that is
the subject of the Restricted Stock, including, if applicable, the right to vote
the shares and the right to receive any dividends.  As determined by the
Committee in the applicable Award Agreement and subject to Section 15(e),
(A) cash dividends on the class or series of Common Stock that is the subject of
the Restricted Stock Award shall be payable in cash and shall, as determined by
the Committee, be either (i) held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends, or (ii) distributed in full or in part without regard to the
vested status of the underlying Restricted Stock and (B) dividends payable in
Common Stock shall be paid in the form of Restricted Stock of the same class as
the Common Stock with which such dividend was paid, and shall, as determined by
the Committee, be either (i) held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends, or (ii) distributed in full or in part without regard to the
vested status of the underlying Restricted Stock.

 

(e)                                  Delivery of Unlegended Certificates.  If
and when any applicable Performance Goals are satisfied and the Restriction
Period expires without a prior forfeiture of the Shares of Restricted Stock for
which legended certificates have been issued, unlegended certificates for such
Shares shall be delivered to the Participant upon surrender of the legended
certificates.

 

SECTION 7.                         Restricted Stock Units

 

(a)                                 Administration.  Restricted stock units and
deferred share rights (together, “Restricted Stock Units”) are Awards
denominated in Shares that will be settled, subject to the terms and conditions
of the Restricted Stock Units, in an amount in cash, Shares, or both, based upon
the Fair Market Value of a specified number of Shares.  The Committee shall
determine the Eligible Individuals to whom and the time or times at which grants
of Restricted Stock Units will be awarded, the number of shares in respect of
which any granted Restricted Stock Units shall relate, the conditions for
vesting, the time or times within which such Restricted Stock Units may be
subject to forfeiture and any other terms and conditions of the Restricted Stock
Units, in addition to those contained in Section 7(b).

 

(b)                                 Terms and Conditions.  Restricted Stock
Units shall be subject to the following terms and conditions and such other
terms and conditions as are set forth in this Plan and the applicable Award
Agreement or other document approved by the Committee (including the vesting or
forfeiture provisions applicable upon a Termination of Employment):

 

(i)                                     The Committee shall, prior to or at the
time of grant, condition (A) the vesting of Restricted Stock Units upon the
continued service of the applicable Participant, or (B) the grant or vesting of
Restricted Stock Units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant.  If the Committee conditions the grant or vesting of Restricted
Stock Units upon the attainment of Performance Goals or the attainment of
Performance Goals and

 

15

--------------------------------------------------------------------------------


 

the continued service of the applicable Participant, the Committee may, prior to
or at the time of grant, designate the Restricted Stock Units as a Qualified
Performance-Based Awards.  The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient.  An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, at a later time specified by the Committee in the
applicable Award Agreement, or, if the Committee so permits, in accordance with
an election of the Participant.

 

(ii)                                  Subject to the provisions of this Plan and
the applicable Award Agreement, during the Restriction Period, if any, set by
the Committee, the Participant shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber Restricted Stock Units.

 

(c)                                  Rights of a Shareholder.  A Participant to
whom Restricted Stock Units are awarded shall have no rights as a shareholder
with respect to the Shares represented by the Restricted Stock Units unless and
until Shares are actually delivered to the Participant in settlement thereof. 
As determined by the Committee and subject to Section 15(e), either (i) an Award
of Restricted Stock Units shall be adjusted to reflect deemed reinvestment in
additional Restricted Stock Units of the dividends that would be paid and
distributions that would be made with respect to the Award of Restricted Stock
Units if it consisted of actual Shares, or (ii) dividend equivalents shall be
paid on Restricted Stock Units in respect of such dividends and distributions,
without regard to the vested status of the underlying Restricted Stock Units. 
Notwithstanding the immediately preceding sentence, if an adjustment to an Award
of Restricted Stock Units is made pursuant to Section 3(e) as a result of any
dividend or distribution, no increase to such Award (by means of deemed
reinvestment in additional Restricted Stock Units) shall be made, and no
dividend equivalents shall be paid, under this Section 7(c) as a result of the
same dividend or distribution.

 

SECTION 8.                         LTIP Units

 

(a)                                 Administration.  The Committee shall
determine the Eligible Individuals to whom and the time or times at which grants
of LTIP Units will be awarded, the number of LTIP Units to be awarded to any
Eligible Individual, the conditions for vesting, the time or times within which
such LTIP Units may be subject to forfeiture and any other terms and conditions
of the LTIP Units, in addition to those contained in Section 8(b).

 

(b)                                 Terms and Conditions.  LTIP Units shall be
subject to the following terms and conditions and such other terms and
conditions as are set forth in this Plan, the Partnership Agreement, Certificate
of Designation of LTIP Units, the applicable Award Agreement or such other
document approved by the Committee (including the vesting or forfeiture
provisions applicable upon a Termination of Employment):

 

(i)                                     The Committee shall, prior to or at the
time of grant, condition (A) the vesting of an Award of LTIP Units upon the
continued service of the applicable Participant, or

 

16

--------------------------------------------------------------------------------


 

(B) the grant or vesting of an Award of LTIP Units upon the attainment of
Performance Goals or the attainment of Performance Goals and the continued
service of the applicable Participant.  If the Committee conditions the grant or
vesting of an Award of LTIP Units upon the attainment of Performance Goals or
the attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate an
Award of LTIP Units as a Qualified Performance-Based Award.  The conditions for
grant or vesting and the other provisions of LTIP Unit Awards (including without
limitation any applicable Performance Goals) need not be the same with respect
to each recipient.

 

(ii)                                  Each LTIP Unit Award under the Plan shall
relate to a specified number of Units.  LTIP Units shall be convertible into
Units once vested and in accordance with the other terms and conditions set
forth in the applicable Partnership Agreement and the applicable Certificate of
Designation of LTIP Units.  Units into which LTIP Units are converted shall be
exchangeable, in whole or in part, for shares of Common Stock on a one-for-one
basis, or cash, as selected by the General Partner (or such other form of
consideration equivalent in value thereto as may be determined by the Committee
in its sole discretion) at such time and on such terms as may be established by
the Committee and in accordance with the Partnership Agreement and the
applicable Certificate of Designation of LTIP Units.

 

(iii)                               Subject to the provisions of this Plan and
the applicable Award Agreement, during the Restriction Period of an LTIP Unit
Award, the Participant shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber the LTIP Units subject to such Award.

 

(c)                                  Rights of a Shareholder or Unitholder.  A
Participant to whom LTIP Units are awarded shall have no rights as a holder of
Units until such LTIP Units are converted into Units, and shall have no rights
as a shareholder with respect to the Shares for which such Units may be
exchanged unless and until so exchanged and Shares are actually delivered to the
Participant in settlement thereof.  A Participant’s rights to distributions in
respect of LTIP Units, if any, shall be determined in accordance with the terms
of the Partnership Agreement and the applicable Certificate of Designation of
LTIP Units.

 

SECTION 9.                         Performance Units

 

Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under this Plan.  The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee at the time of the
resolution fixing the Grant Date for each Performance Unit.  The Committee may,
in connection with the grant of Performance Units, designate them as Qualified
Performance-Based Awards.  The conditions for grant or vesting and the other
provisions of Performance Units (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. 
Performance Units may be paid in cash, Shares, other property or any

 

17

--------------------------------------------------------------------------------


 

combination thereof, in the sole discretion of the Committee as set forth in the
applicable Award Agreement or other document approved by the Committee.  Each
Performance Unit award will be evidenced by an Award Agreement or other document
approved by the Committee that specifies the date and terms of the award and
such additional limitations, terms and conditions as the Committee may
determine.  The maximum value of the property, including cash, that may be paid
or distributed to any Participant pursuant to Performance Units which were
originally granted in any one calendar year shall be $5,000,000.

 

SECTION 10.                  Other Stock-Based Awards

 

Other Stock-Based Awards may be granted either alone or in conjunction with
other Awards granted under this Plan.

 

SECTION 11.                  Change-in-Control Provisions

 

(a)                                 General.  The provisions of this Section 11
shall, subject to Section 3(e), apply notwithstanding any other provision of
this Plan to the contrary, except to the extent the Committee specifically
provides otherwise in an Award Agreement.

 

(b)                                 Impact of Change in Control.  Upon the
occurrence of a Change in Control, unless otherwise provided in the applicable
Award Agreement: (i) all then-outstanding Stock Options and Stock Appreciation
Rights shall become fully vested and exercisable, and all Full-Value Awards
(other than performance-based Awards) shall vest in full, be free of
restrictions, and be deemed to be earned and payable in an amount equal to the
full value of such Award, except in each case to the extent that another Award
meeting the requirements of Section 11(c) (any award meeting the requirements of
Section 11(c), a “Replacement Award”) is provided to the Participant pursuant to
Section 3(e) to replace such Award (any award intended to be replaced by a
Replacement Award, a “Replaced Award”), and (ii) any performance-based Award
that is not replaced by a Replacement Award shall be deemed to be earned and
payable in an amount equal to the full value of such performance-based Award
(with all applicable Performance Goals deemed achieved at the greater of (x) the
applicable target level and (y) the level of achievement of the Performance
Goals for the Award as determined by the Committee not later than the date of
the Change in Control, taking into account performance through the latest date
preceding the Change in Control as to which performance can, as a practical
matter, be determined (but not later than the end of the applicable Performance
Period)).

 

(c)                                  Replacement Awards.  An Award shall meet
the conditions of this Section 11(c) (and hence qualify as a Replacement Award)
if: (i) it is of the same type as the Replaced Award; (ii) it has a value equal
to the value of the Replaced Award as of the date of the Change in Control, as
determined by the Committee in its sole discretion consistent with Section 3(e);
(iii) the underlying Replaced Award was an equity-based award, it relates to
publicly traded equity securities of the Company or the entity surviving the
Company following the Change in Control; (iv) it contains terms relating to
vesting (including with respect to a Termination of Employment) that are
substantially identical to those of the Replaced Award; and (v) its other terms
and conditions are not less favorable to the Participant than the terms and
conditions of the

 

18

--------------------------------------------------------------------------------


 

Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control) as of the date of the Change in Control.  Without
limiting the generality of the foregoing, a Replacement Award may take the form
of a continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied.  If a Replacement Award is granted, the
Replaced Award shall not vest upon the Change in Control.  The determination
whether the conditions of this Section 11(c) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

 

(d)                                 Termination of Employment.  Notwithstanding
any other provision of this Plan to the contrary and unless otherwise determined
by the Committee and set forth in the applicable Award Agreement, upon a
Termination of Employment of a Participant by the Company other than for Cause
within 24 months following a Change in Control, (i) all Replacement Awards held
by such Participant shall vest in full, be free of restrictions, and be deemed
to be earned in full (with respect to Performance Goals, unless otherwise agreed
in connection with the Change in Control, at the greater of (x) the applicable
target level and (y) the level of achievement of the Performance Goals for the
Award as determined by the Committee taking into account performance through the
latest date preceding the Termination of Employment as to which performance can,
as a practical matter, be determined (but not later than the end of the
applicable Performance Period)), and (ii) unless otherwise provided in the
applicable Award Agreement, notwithstanding any other provision of this Plan to
the contrary, any Stock Option or Stock Appreciation Right held by the
Participant as of the date of the Change in Control that remains outstanding as
of the date of such Termination of Employment may thereafter be exercised until
the expiration of the stated full Term of such Nonqualified Stock Option or
Stock Appreciation Right.

 

(e)                                  Definition of Change in Control.  For
purposes of this Plan, a “Change in Control” shall mean the happening of any of
the following events:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its subsidiaries), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Exchange
Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors;

 

(ii)                                  individuals who, immediately following the
consummation of the distribution of the Common Stock to the shareholders of
Simon Property Group Inc., constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors

 

19

--------------------------------------------------------------------------------


 

then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

 

(iii)                               a reorganization, merger or consolidation of
the Company, in each case unless, following such reorganization, merger or
consolidation, (A) more than sixty percent (60%) of the combined voting power of
the then outstanding voting securities of the corporation resulting from such
reorganization, merger or consolidation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportions as
their beneficial ownership, immediately prior to such reorganization, merger or
consolidation, of the Company’s outstanding voting securities, (B) no person
(excluding the Company, any employee benefit plan or related trust of the
Company or such corporation resulting from such reorganization, merger or
consolidation and any person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, twenty-five
percent (25%) or more of the Company’s outstanding voting securities)
beneficially owns, directly or indirectly, twenty-five percent (25%) or more of
the combined voting power of the then outstanding voting securities of the
corporation resulting from such reorganization, merger or consolidation entitled
to vote generally in the election of directors and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;

 

(iv)                              the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which following such sale or other disposition (x) more than sixty
percent (60%) of the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities entitled to vote generally in the
election of directors immediately prior to such sale or other disposition in
substantially the same proportion as their beneficial ownership, immediately
prior to such sale or other disposition, of the Company’s outstanding voting
securities, (y) no person (excluding the Company, any employee benefit plan or
related trust of the Company or such corporation and any person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, twenty-five percent (25%) or more of the Company’s outstanding
voting securities) beneficially owns, directly or indirectly, twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (z) at least a majority of the

 

20

--------------------------------------------------------------------------------


 

members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or

 

(v)                                 approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

SECTION 12.                  Qualified Performance-Based Awards; Section 16(b);
Section 409A

 

(a)                                 The provisions of this Plan are intended to
ensure that all Stock Options and Stock Appreciation Rights granted hereunder to
any Participant who is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) in the tax year in which such Stock Option or
Stock Appreciation Right is expected to be deductible to the Company qualify for
the Section 162(m) Exemption, and, unless otherwise determined by the Committee,
all such Awards shall therefore be considered Qualified Performance-Based Awards
and this Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than a Stock Option or Stock
Appreciation Right, the Committee may designate such Award as a Qualified
Performance-Based Award, based upon a determination that (i) the recipient is or
may be a “covered employee” (within the meaning of Section 162(m)(3) of the
Code) with respect to such Award, and (ii) the Committee wishes such Award to
qualify for the Section 162(m) Exemption, and the terms of any such Award (and
of the grant thereof) shall be consistent with such designation (including,
without limitation, that all such Awards be granted by a committee composed
solely of Outside Directors). To the extent required to comply with the
Section 162(m) Exemption, no later than 90 days following the commencement of a
Performance Period or, if earlier, by the expiration of 25% of a Performance
Period, the Committee will designate one or more Performance Periods, determine
the Participants for the Performance Periods and establish the Performance Goals
for the Performance Periods.

 

(b)                                 Each Qualified Performance-Based Award
(other than a Stock Option or Stock Appreciation Right) shall be earned, vested
and/or payable (as applicable) upon the achievement of one or more Performance
Goals, together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate.

 

(c)                                  The full Board shall not be permitted to
exercise authority granted to the Committee to the extent that the grant or
exercise of such authority would cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.

 

(d)                                 Notwithstanding the above, Section 12(a),
(b) and (c) shall apply only to the extent the Committee determines that Awards
granted hereunder are subject to Section 162(m) of the Code.

 

21

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Plan are intended to
ensure that no transaction under this Plan is subject to (and all such
transactions will be exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”).  Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from
Section 16(b) (to the extent Section 16(b) otherwise would be applicable), and
no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

 

(f)                                   The Plan is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, it is
intended that this Plan be administered in all respects in accordance with
Section 409A of the Code.  Each payment under any Award that constitutes
non-qualified deferred compensation subject to Section 409A of the Code shall be
treated as a separate payment for purposes of Section 409A of the Code.  In no
event may a Participant, directly or indirectly, designate the calendar year of
any payment to be made under any Award that constitutes non-qualified deferred
compensation subject to Section 409A of the Code.  Notwithstanding any other
provision of this Plan or any Award Agreement to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable by reason of a
Participant’s Separation from Service during the six-month period immediately
following such Separation from Service shall instead be paid or provided on the
first business day following the date that is six months following the
Participant’s Separation from Service.  If the Participant dies following the
Separation from Service and prior to the payment of any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of the Participant’s estate within 30 days following the date of
the Participant’s death.

 

SECTION 13.                  Term, Amendment and Termination

 

(a)                                 Effectiveness.  The Plan was approved by the
Board, the Partnership and Simon Property Group, Inc, as the Company’s sole
shareholder, on         , 2014 (the “Effective Date”).

 

(b)                                 Termination.  The Plan will terminate on the
tenth anniversary of the Effective Date.  Awards outstanding as of such date
shall not be affected or impaired by the termination of this Plan.

 

(c)                                  Amendment of Plan.  The Partnership, by
action of the General Partner may amend, alter, or discontinue this Plan, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of the Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law, including without limitation Section 409A of the Code,
Applicable Exchange listing standards or accounting rules.  In addition, no
amendment shall be made

 

22

--------------------------------------------------------------------------------


 

without the approval of the Company’s shareholders to the extent such approval
is required by applicable law or the listing standards of the Applicable
Exchange.

 

(d)                                 Amendment of Awards.  Subject to
Section 5(d), the Committee may unilaterally amend the terms of any Award
theretofore granted, but no such amendment shall, without the Participant’s
consent, materially impair the rights of any Participant with respect to an
Award, except such an amendment made to cause this Plan or Award to comply with
applicable law, Applicable Exchange listing standards or accounting rules.

 

SECTION 14.                  Unfunded Status of Plan

 

It is intended that this Plan constitute an “unfunded” plan for incentive and
deferred compensation.  The Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under this Plan to deliver
Common Stock or make payments; provided, however, that unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of this Plan.

 

SECTION 15.                  General Provisions

 

(a)                                 Conditions for Issuance.  The Committee may
require each person purchasing or receiving Shares or LTIP Units pursuant to an
Award to represent to and agree with the Company in writing that such person is
acquiring the Shares or LTIP Units without a view to the distribution thereof. 
The certificates for such Shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.  Notwithstanding any
other provision of this Plan or agreements made pursuant thereto, the Company
shall not be required to issue or deliver any certificate or certificates for
Shares under this Plan prior to fulfillment of all of the following conditions:
(i) listing or approval for listing upon notice of issuance, of such Shares on
the Applicable Exchange; (ii) any registration or other qualification of such
Shares of the Company under any state or federal law or regulation, or the
maintaining in effect of any such registration or other qualification which the
Committee shall, in its absolute discretion upon the advice of counsel, deem
necessary or advisable; and (iii) obtaining any other consent, approval, or
permit from any state or federal governmental agency which the Committee shall,
in its absolute discretion after receiving the advice of counsel, determine to
be necessary or advisable.

 

(b)                                 Additional Compensation Arrangements. 
Nothing contained in this Plan shall prevent the Company or any Subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.

 

(c)                                  No Contract of Employment.  The Plan shall
not constitute a contract of employment, and adoption of this Plan shall not
confer upon any employee any right to continued employment, nor shall it
interfere in any way with the right of the Company or any Subsidiary or
Affiliate to terminate the employment of any employee at any time.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Required Taxes.  No later than the date as
of which an amount first becomes includible in the gross income of a Participant
for federal, state, local or foreign income or employment or other tax purposes
with respect to any Award under this Plan, such Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Company, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement, having a Fair Market Value on the date of withholding equal to the
minimum amount required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes.  The obligations of the Company
under this Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to such Participant. 
The Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

 

(e)                                  Limitation on Dividend Reinvestment and
Dividend Equivalents.  Reinvestment of dividends in additional Restricted Stock
at the time of any dividend payment, and the payment of Shares with respect to
dividends to Participants holding Awards of Restricted Stock Units, or the
adjustment of Restricted Stock Units in respect of such dividends, shall only be
permissible if sufficient Shares are available under Section 3 for such
reinvestment or payment or the settlement of such Awards (taking into account
then-outstanding Awards).  If sufficient Shares are not available for such
reinvestment, payment or settlement, such reinvestment, payment or settlement
shall be made in the form of a grant of Restricted Stock Units equal in number
to the Shares that would have been obtained by such payment, reinvestment or
settlement, the terms of which Restricted Stock Units shall provide for
settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 15(e).

 

(f)                                   Designation of Death Beneficiary.  The
Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of such Participant’s death are to be paid or by whom any rights of such
eligible Individual, after such Participant’s death, may be exercised.

 

(g)                                  Subsidiary Employees.  In the case of a
grant of an Award to any employee of a Subsidiary, the Company may, if the
Committee so directs, issue or transfer the Shares, if any, covered by the Award
to the Subsidiary, for such lawful consideration as the Committee may specify,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of this Plan.  All Shares underlying Awards
that are forfeited or canceled revert to the Company.

 

(h)                                 Governing Law and Interpretation.  The Plan
and all Awards made and actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of

 

24

--------------------------------------------------------------------------------


 

Indiana, without reference to principles of conflict of laws.  The captions of
this Plan are not part of the provisions hereof and shall have no force or
effect.

 

(i)                                     Non-Transferability.  Except as
otherwise provided in Sections 5(i), 6(c)(ii),  7(b)(ii) and 8(b)(iii) or as
determined by the Committee, Awards under this Plan are not transferable except
by will or by laws of descent and distribution.

 

25

--------------------------------------------------------------------------------